OPINION — AG — ** APPROPRIATION — ERRORS — LAPSE DATE ** IF THE FUNDS APPROPRIATED BY SENATE BILL NO. 614 WERE PROPERLY ENCUMBERED PURSUANT TO 62 O.S. 41.16 [62-41.16], CLAIMS SHALL BE PAID UNTIL THE LAPSE DATE, NOVEMBER 15, 1983. WHERE FUNDS FOR REIMBURSEMENT WERE NOT ENCUMBERED OR APPROVED FOR ENCUMBRANCE BY THE BUDGET OFFICE PRIOR TO JULY 1, 1983, CLAIMS MAY 'NOT' BE PAID FROM THE APPROPRIATION MADE BY SENATE BILL NO. 614 BECAUSE A SUBSEQUENT ENACTMENT BY THE LEGISLATURE, HOUSE BILL NO. 1179, EXPRESSLY REAPPROPRIATED AND REDESIGNATED THOSE FUNDS FOR A DIFFERENT PURPOSE. (NATIONAL SCHOOL LUNCH PROGRAM, SCHOOLS, PUBLIC FINANCE, FISCAL YEAR, STATE AGENCIES, ENCUMBRANCE DOCUMENTS) CITE: ARTICLE X, SECTION 23, 62 O.S. 41.16 [62-41.16] (BETTY ELROD HUNTER)